FLED
                                                                                                COURT OF APPEAL
                                                                                                   DIVISION 11
                                                                                                                S
                                                                                            2815 flA Y 12
                                                                                                          11H 8: I ;2
                                                                                            STATE
                                                                                                        WASHINGTON
                                                                                            BY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                             DIVISION II


MARIA KRAWIEC,                                                               No. 45776 -8 -II


                                   Appellant,                          UNPUBLISHED OPINION


          v.




RED DOT CORPORATION; DEPARTMENT
 OF LABOR & INDUSTRIES OF THE STATE
 OF WASHINGTON,


                                   Respondents.


         BJORGEN, A.C. J. — After the Board of Industrial Insurance Appeals ( Board) entered an


order   affirming the decision   by the   Department   of   Labor & Industries ( Department) to close


Maria Krawiec' s worker' s compensation claim, Krawiec appealed the Board' s order to the


superior court. The superior court dismissed Krawiec' s appeal based on her failure to timely

serve the Board as required under RCW 51. 52. 110. Krawiec appeals, asserting that the superior

court erred by dismissing her appeal from the Board' s order. We affirm.

                                                  FACTS


         On August 20, 2001, Krawiec sustained an industrial injury while working for Red Dot

Corporation, a self insured
                    -       employer. In 2010, the Department entered an order closing

Krawiec'   s worker' s compensation claim with     benefits     paid   through August 11, 2010.   Krawiec
No. 45776 -8 - II



appealed the Department' s order to the Board. On October 29, 2012, the Board entered a final


order affirming the Department' s decision to close Krawiec' s worker' s compensation claim.

Krawiec received a copy of the Board' s final order on October 31, 2012.

        On November 19, 2012, Krawiec filed in the Pierce County Superior Court a notice of

appeal from the Board' s final order. On that same date, Krawiec served copies of her notice of


appeal on Red Dot, Red Dot' s attorney, and the Department' s attorney. Krawiec did not,

however, serve the Board with a copy of her notice of appeal until April 19, 2013.

        On August 26, 2013, Red Dot filed a motion to dismiss Krawiec' s appeal for failing to

timely serve the Board with her notice of appeal. The trial court held a hearing on Red Dot' s

motion, at which hearing the trial court stated it was required to dismiss Krawiec' s appeal under

RCW 51. 52. 110. The trial court later entered the following findings of fact and conclusions of

law in support of its dismissal order:


                                         I. FINDINGS OF FACT


        1. 1    Hearings were held at the Board of Industrial Insurance Appeals ( Board).
                Thereafter an Industrial Appeals Judge issued a Proposed Decision and
                Order on August 24, 2012 from which Plaintiff filed a timely Petition for
                Review  on October 10, 2012. On October 29, 2012 the Board, having

                considered Plaintiff' s Petition for Review, denied the same and adopted
                the Proposed Decision and Order as the Board' s final order.
        1. 2    The Plaintiff received her copy of the Board' s Final Order on October 31,
                2012.
        1. 3    On November 19, 2012, the Plaintiff filed a Notice of Appeal in Pierce
                County Superior Court. Her affidavit of service did not include service
                upon the Board.
         1. 4   On April 19, 2013, the Plaintiff first served the Board with a copy of her
                Notice of Appeal, and filed an amended notice of service indicating
                    service of the Board on that date.




                                                         2
No. 45776 -8 -II



                     Based upon the foregoing Findings of Fact, the Court now makes the
             following:
                                               II. CONCLUSIONS OF LAW


             2. 1     This Court has subject matter jurisdiction over the parties to this appeal.
             2. 2     The Plaintiff did not timely serve the Board and therefore did not comply
                      with RCW 51. 52. 110. Because she did not comply with the service
                      requirements of RCW 51. 52. 110, she failed to perfect her appeal and her
                      appeal must be dismissed.


Clerk'   s   Papers ( CP)       at   505.   Krawiec appeals the superior court order dismissing her appeal.

                                                             ANALYSIS


                                                     I. STANDARD OF REVIEW


             RCW 51. 52. 140 governs appeals for proceedings under Washington' s Industrial


Insurance Act, providing that "[ e] xcept as otherwise provided in this chapter, the practice in civil


cases shall apply to appeals prescribed in this chapter. Appeal shall lie from the judgment of the

superior court as          in   other civil cases."      Krawiec' s appeal requires us to construe the service


requirements of RCW 51. 52. 110, an issue of law that we review de novo. See Dep' t ofLabor &

Indus.   v.    Granger, 130 Wn.             App.   489, 493, 123 P.3d 858 ( 2005) ( " Statutory   construction is a

question of         law,   which we review         de   novo. ").   Krawiec does not assign error to any of the

superior court' s factual findings and, thus, we treat those findings as verities in this appeal.


Dep' t of Labor        &    Indus. v. Allen, 100 Wash. App. 526, 530, 997 P.2d 977 ( 2000).

                                                          II. RCW 51. 52. 110


             Krawiec first contends that the superior court erred in dismissing her appeal for failing to

comply with RCW 51. 52. 110' s service provisions because the statute makes a distinction

between " filing" and " perfecting" an appeal. She thus argues that her failure to timely serve the

Board under the perfection provision of the statute did not require dismissal of her appeal. We

disagree.




                                                                     3
No. 45776 -8 - II



         RCW 51. 52. 110 provides in relevant part:


         If such worker, beneficiary, employer or other person fails to file with the superior
         court its appeal as provided in this section within said thirty days, the decision of
         the board to deny the petition or petitions for review or the final decision and order
         of the board shall become final.


         Such appeal shall be perfected by filing with the clerk of the court a notice of appeal
         and by serving a copy thereof by mail, or personally, on the director and on the
         board.    If the case is one involving a self -insurer, a copy of the notice of appeal
         shall also   be served by mail, or personally, on such self -insurer.

Although Krawiec is correct that this statutory provision does not explicitly state that the failure

to " perfect" an appeal will result in the finality of a board decision, our Supreme Court has

interpreted RCW 51. 52. 110 to require " a party appealing a decision of the Board of Industrial

Insurance Appeals [ to] file and serve notice of the appeal on the Director and the Board within


30 days   after   receiving   notification of   the Board' s decision."        Fay   v.   Nw. Airlines, Inc., 115
Wash. 2d 194, 201, 796 P.2d 412 ( 1990).            Division Three of our court relied on the Fay court' s

interpretation of RCW 51. 52. 110 in rejecting the same argument Krawiec raises here, stating,

 The perfection provision of the statute does not expressly provide that an appealing party must

both file and serve within 30 days in order to invoke the [ superior court' s appellate] jurisdiction.

But that has been the interpretation." Hernandez              v.   Dep' t   of Labor & Indus.,     107 Wash. App. 190,

196, 26 P.3d 977 ( 2001) ( citing     Fay, 115 Wash. 2d    at      198);   see also Petta v. Dep' t ofLabor &

Indus., 68 Wn.      App.   406, 410, 842 P.2d 1006 ( 1992) ( RCW 51. 52. 110 requires dismissal of


appeal   for failure to timely    serve   Board   with notice).      Because we are bound by our Supreme

Court' s interpretation of RCW 51. 52. 110, we must reject Krawiec' s claim that the statute




                                                          4
No. 45776 -8 -II



distinguishes between filing and perfecting an appeal.

                                III. DISMISSAL REQUIRED UNDER RCW 51. 52. 110


             Next, Krawiec contends that the superior court erred in dismissing her appeal, because it

failed to consider sanctions apart from dismissal. In raising this contention, Krawiec

acknowledges that Fay held that the failure to timely serve required parties under RCW

51. 52. 110 required dismissal, but she appears to argue that ZDI Gaming Inc. v. State ex rel.

Washington State        Gambling      Commission, 173 Wash. 2d 608, 268 P.3d 929 ( 2012),             and Dougherty

v.   Department of Labor        and   Industries, 150 Wash. 2d 310, 76 P.3d 1183 ( 2003), have called the


Fay holding into question. Krawiec' s argument fails for a number of reasons.

             First, our Supreme Court has not announced its intention to overrule Fay, and our

Supreme Court has        made clear     that it does   not " overrule ...   binding precedent sub silentio."

State   v.   Studd, 137 Wash. 2d 533, 548, 973 P.2d 1049 ( 1999).             Accordingly, Fay' s holding that

dismissal is required for the appealing party' s failure to timely file and serve under RCW

51. 52. 110 remains good law and is binding on our court.

             Second, neither ZDI nor Dougherty call into question Fay' s holding that a Board' s

decision is deemed final if an appealing party fails to both timely file and serve required parties

under RCW 51. 52. 110. In ZDI, our Supreme Court held that a statute cannot limit the original


jurisdiction     of superior courts. 173 Wash. 2d at 620. In so holding, the ZDI court distinguished

between a superior court' s original jurisdiction and its appellate jurisdiction, stating:

             Our constitution suggests, and our cases have from time to time assumed, that the
             legislature has greater power to sculpt the appellate jurisdiction of the individual
             superior courts.    See WASH. CONST.           art.   IV, § 6 ( " The   superior court ...   shall

             have such appellate jurisdiction in cases arising in justices' and other inferior courts
             in their respective counties as may be prescribed by law. "). But whether or not the
             appellate jurisdiction of the superior court can be limited county by county, the
             simple fact is, original jurisdiction may not be.



                                                             5
No. 45776 -8 -II
173 Wash. 2d at 619 -20. In Fay, as here, the superior court was acting under its appellate

jurisdiction and not its original jurisdiction. 115 Wash. 2d at 197. Accordingly, ZDI' s holding

regarding a superior court' s original jurisdiction has no bearing on Fay. Further, even if ZDI

stood for the proposition that a statute could not divest a superior court of its appellate


jurisdiction, it has no bearing on the statutory requirement that an appealing party timely file its

appeal and serve required parties.'




        Dougherty similarly did not affect the holding in Fay. In Dougherty, our Supreme Court

did not address the service requirements of RCW 51. 52. 110. Instead, the court addressed the


statute' s venue requirement, holding that

        RCW 51. 52. 110' s requirements regarding the location of the superior court where
        appeals are to be filed are procedural and relate to venue, not subject matter
        jurisdiction.Filing an appeal from a decision of the Board in the wrong county
        does not defeat subject matter jurisdiction and can be cured by a change of venue.
150 Wash. 2d at 320. Because Dougherty addressed only venue, it did not affect Fay 's holding that

dismissal is required for failure to comply with RCW 51. 52. 110' s service requirement.

        Finally, we are not persuaded by Krawiec' s argument that a lesser sanction was available

to the superior court because the Board was not an interested party to the appeal. This argument

ignores RCW 51. 52. 110' s requirement that Krawiec timely serve the Board with her notice of

appeal and does not comport with the precedent of Fay.

                                   IV. SUBSTANTIAL COMPLIANCE


        Last, Krawiec contends that the superior court erred in dismissing her appeal because she




 1 We note that the superior court here dismissed Krawiec' s appeal based on her failure to comply
with the statutory service requirements under RCW 51. 52. 110 and not based on a lack of subject
matter jurisdiction.

                                                   6
No. 45776 -8 -I1



substantially complied with the service requirements of RCW 51. 52. 110. Again, we disagree.

             Substantial compliance is generally defined as actual compliance with the ` substance

essential    to every   reasonable objective' of a statute."    Hernandez, 107 Wash. App. at 196 ( quoting

Cont' l Sports    Corp.   v.   Dep' t of Labor   & Indus., 128 Wash. 2d 594, 602, 910 P.2d 1284 ( 1996)).


The doctrine of substantial compliance, though, does not save the failure to comply with

statutory time limits, such as the 30 -day filing and service requirements of RCW 51. 52. 110. See,

e. g., Petta, 68 Wash. App. at 409 -10 ( holding that failure to serve required party under RCW

51. 52. 110    was not substantial compliance);       see also Humphrey Indus., Ltd. v. Clay Street Assoc.,

LLC, 170 Wash. 2d 495, 506, 242 P.3d 846 ( 2010) ( " A six -month deferral of payment is not


 substantial compliance' with a statute that unambiguously requires payment `within thirty

days.'");    City ofSeattle v. Pub. Emp. Relations Comm' n, 116 Wash. 2d 923, 928 -29, 809 P.2d 1377

 1991) ( " It is impossible to substantially comply        with a   statutory time limit....   It is either


complied with or it is not. ").


            Krawiec failed to comply with the statutory requirement that she timely serve the Board

with a copy of her notice of appeal. Under Petta, 68 Wash. App. at 409 -10, and the other decisions

just cited, that failure cannot constitute substantial compliance with the statute. Therefore, we


affirm the superior court' s order dismissing Krawiec' s appeal.

                                                 V. ATTORNEY FEES


            Krawiec requests attorney fees under RAP 18. 1 and RCW 51. 52. 130. RAP 18. 1 provides

that a party may be awarded attorney fees on appeal if "applicable law grants to a party the right

to recover" such attorney fees. RCW 51. 52. 130 provides in relevant part that a worker who

succeeds in getting a Board order reversed on appeal is entitled to a reasonable attorney fees

award. Krawiec did not succeed in getting the Board order reversed on appeal and, thus, we



                                                           7
No. 45776 -8 -II



deny her request for attorney fees.

           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                             A.c.7
 We concur:




 LEE, J.